Citation Nr: 1441078	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11 15-362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as secondary to the service-connected left shoulder disability.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection.

In August 2012, the Board remanded the case for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

                           
REMAND

An October 2012 private treatment record indicates the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 2009.  Remand is required so that all related SSA records may be obtained.  38 C.F.R. § 3.159(c).

After the August 2012 remand, the RO failed to fully develop the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's August 2012 remand ordered the RO to obtain any outstanding treatment records of the Veteran and provide him reasonable time to identify such forms; and after obtaining the treatment records to return the claim file to the VA examiner so that he may write an addendum to his September 2009 opinion. The RO sent the case file to the examiner the same month the remand was issued, but waited until the following month to send a request for any outstanding treatment records to the Veteran's Licensed Psychological Associate.  The private treatment records were not obtained until October 2012, after the addendum to the September 2009 examination had been written.

The VA examiner's August 2012 opinion is also inadequate as the examiner failed to discuss the private treatment records as directed.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all SSA disability records, including all medical records related to the Veteran's claim.  If such records are unavailable, the claim file must be clearly documented to that effect and the Veteran notified.
2.  Schedule the Veteran for a VA examination by an appropriate professional who has not previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide diagnosis of all psychiatric disorders found and answer the following:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric disorder had its onset in or is related to his active service?  If not,

b)  Is it at least as likely as not that any psychiatric disorder was proximately due to, or aggravated by, his service-connected shoulder disability?  In providing this opinion, the examiner must discuss the private examiner's opinion that depression is related to the service-connected shoulder disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



